DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the joint pin 10” (see para. [0017]) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shan (2010/0269357).
Regarding claim 8, Shan teaches hears comprising two limbs, each limb comprising a handle region (302, 306) at one end and a cutting edge (304, 310)  at another end, wherein the limbs are connected to each other at a revolute joint 322, so that one of the limbs is a fixed limb that is fixed relative to the revolute joint during an opening and closing movement, and one of the limbs is a movable limb, wherein the limbs are configured to move between an open position and a closed position while being limited by a stop (E), and the cutting edges pass each other over substantially their entire length in the closed position, wherein one of the limbs extends relative to the other of the limbs on a handle side of the revolute joint, wherein the one limb has two planar sides and two face sides (edge of the limb), the face sides extending between 
See Fig. 4.
Regarding claim 9, Shan teaches shears comprising two limbs, each limb comprising a handle region (302, 306) at one end and a cutting edge (304, 310) at another end, wherein the limbs are connected to each other at a revolute joint 322, and comprise one fixed limb that is fixed relative to the revolute joint during an opening and closing movement, and one movable limb, wherein the limbs are configured to move between an open position and a closed position while being limited by a stop, and the cutting edges pass each other over substantially their entire length in the closed position, wherein one of the limbs extends relative to the other of the limbs on a handle side of the revolute joint, wherein the one limb has two planar sides and tow face sides (edge of the limb), the face sides facing a movement direction,  such that the one limb is supported in a planar manner on both planar sides in a region of overlap with the other limb, wherein the limbs comprise surface regions that rest against one another in an 
See Fig. 4.
Regarding claim 10, the cutting edges forming a V-shape is best seen in Fig. 5. Or the tips of the cutting edges opening in a V-shape in a closed position is best seen in Fig. 3.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shan (2010/0269357) in view of Pisczak (2013/0247385).
Shan teaches the invention substantially as claimed except for the cutting edges having a length less than a largest width of the limb.
Pisczak teaches a shears having cutting edges (42, 44) having a length less than a largest width of a limb for cutting rope.  See Fig. 3.
.
Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. 
Claims 8 and 9 define each supported limb having two planar sides and two face sides. The face side is the peripheral edge of the limb. The connection (330, 332) has two parts and thus is considered a double connection. As shown in Fig. 4, the double connection (330, 332) is distanced from the edge of the limb.  Therefore, the double connection (330, 332) is disposed outside of the face side of the supported limb.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724